                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DIERDRE C. CALDWELL,                    :

       Plaintiff,                       :

vs.                                     :     CA 18-0023-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.

                                      JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that Plaintiff be awarded attorney’s

fees in the amount of $738.30 under the Equal Access to Justice Act, representing

compensation for 3.7 hours of service by Ashley Brooke Thomas, Esquire, at the cost-

of-living-adjusted rate of $199.54.

       DONE this the 16th day of November, 2018.

                             s/P. BRADLEY MURRAY
                            UNITED STATES MAGISTRATE JUDGE
